Citation Nr: 9927768	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
characterized as narcolepsy.

2.  Entitlement to service connection for hypertensive heart 
disease.

3.  Entitlement to an increased disability evaluation for a 
left shoulder injury with limitation of motion, status post 
acromioplasty, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran's verified periods of active service are 
from July 1961 to July 1963 and from November 1990 to July 
1991. 

In addition, as the Board finds that further development is 
necessary with respect to the claims of entitlement to 
service connection for hypertensive heart disease, and to an 
increased disability evaluation in excess of 20 percent for a 
left shoulder injury with limitation of motion, status post 
acromioplasty, these issues will be addressed in the REMAND 
portion of this decision.


FINDING OF FACT

The veteran's has been diagnosed with a sleep disorder 
related to his period of service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a sleep disorder characterized as narcolepsy is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the record contains an April 1994 statement 
from Dominic J. Maga, D.O., indicating that the veteran has 
been found to have elements of mild sleep hypopnea, nocturnal 
myoclonus, and episodes of hypnagogic hallucinations, which 
reportedly did not exist prior to his service in Operation 
Desert Storm.  In addition, Dr. Maga's statement indicates 
that narcolepsy, hypersomnlent sleep apnea, and nocturnal 
myoclonus are associated with genetic markers, which the 
veteran had present in his blood prior to his service, but 
became manifest after his discharge from service.    More 
importantly, Dr. Maga's statement concludes that, given that 
generally precipitating events such as extreme physical, 
mental and emotional stress trigger the mentioned sleep 
disorders' symptoms, it was very reasonable to assume with 
the highest degree of probability that Desert Storm 
precipitated the veteran's sleep disorders.

In addition, medical records from the Dayton VA Medical 
Center (VAMC) include a January 1995 polysomnography report 
indicating that several of the veteran's sleep parameters 
were abnormal, and that significant sleep disruption was 
found to be due to nocturnal myoclonus.  There were also 
findings of narcolepsy.  As well, the report notes the 
veteran complained of headaches and pain in his shoulder, 
which increased his percentage of wakefulness during sleep 
and poor sleep efficiency.

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for a sleep disorder characterized as 
narcolepsy is well grounded.  Specifically, the Board 
concludes that the April 1994 statement from Dr. Maga, and 
the January 1995 polysomnography report from the Dayton VAMC 
provide the necessary nexus between the veteran's current 
sleep disorder and his period of service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  
However, as additional development is necessary prior to 
final adjudication on the merits, the veteran's claim is 
remanded to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
a sleep disorder characterized as narcolepsy is well 
grounded; the appeal is granted to this extent only.


REMAND

With respect to the claim of service connection for a sleep 
disorder characterized as narcolepsy, the Board observes that 
the April 1994 statement from Dr. Maga and the January 1995 
polysomnography report from the Dayton VAMC indicate the 
veteran suffers from sleep disorders variously characterized 
as sleep hypopnea, nocturnal myoclonus, and episodes of 
hypnagogic hallucinations.  In addition, this evidence 
indicates that such disorders pre-existed his service, but 
were triggered by his experiences during the service; as well 
as that such disorders are increased by or due to his current 
headaches and shoulder pain symptomatology.  Thus, as the 
Board finds that further development regarding the 
diagnosis(es) and etiology of the veteran's sleep disorder(s) 
is necessary prior to final adjudication on the merits, the 
veteran should be afforded a VA examination in order to 
clarify his current diagnosis(es) and to better determine the 
severity and etiology of any such diagnosis(es). 

With respect to the claim of service connection for 
hypertensive heart disease, the law is clear that the Board 
shall not entertain an application for review on appeal 
unless it conforms to the law.  See 38 U.S.C.A. § 7108 (West 
1991).  Pursuant to applicable law and regulation, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(b) (1998).

Where a veteran files a timely NOD, but fails to timely file 
a substantive appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  However, when the Board raises 
the issue of adequacy of the substantive appeal, the 
appellant and his/her representative should be given notice 
of the issue and a period of 60 days following the date on 
which such issue is mailed to present written argument or to 
request a hearing to present oral argument on this question.  
See 38 C.F.R. § 4.203 (1998).

In this case, in a February 1992 rating decision, the RO 
denied the veteran service connection for hypertensive heart 
disease, and in April 1992 the veteran filed a timely NOD.  
Subsequently, the RO issued an SOC regarding this claim in 
June 15, 1992.  And, on August 24, 1992, the veteran 
submitted a request for an extension of time to file his 
appeal.  However, the Board notes that the record is devoid 
of any indication that the RO responded to the veteran's 
August 24, 1992 request for an extension of time.  
Subsequently, in September 16, 1993, the veteran submitted a 
statement expressing further disagreement with the denial of 
his claim of service connection for hypertensive heart 
disease, which reasonably could be construed as a substantive 
appeal. See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.303 (1998).  Thus, as the record does not contain any 
indication that the veteran and his representative were given 
notice or the opportunity to present arguments regarding the 
adequacy of the veteran's August 24, 1992 request for an 
extension of time to file the substantive appeal, or as to 
the adequacy of the veteran's September 16, 1993 statement as 
a timely appeal, the issue is remanded for further 
development.  See 38 C.F.R. § 20.203 (1998). 

Lastly, with respect to the claim of entitlement to an 
increased disability evaluation in excess of 20 percent for a 
left shoulder injury with limitation of motion, status post 
acromioplasty, in a February 1992 rating decision, the 
veteran was granted service connection and a 20 percent 
evaluation for the residuals of a left (minor) shoulder 
injury with limitation of motion under Diagnostic Code 5201, 
effective July 19, 1991.  Subsequently, he was awarded a 
temporary total evaluation effective May 13, 1994, which was 
reduced back to a 20 percent evaluation effective July 1, 
1994.  At present, the veteran's left shoulder disability is 
characterized as stated on the title page of this decision.  
And, as he has indicated that his left shoulder disability is 
more disabling than evaluated, his claim is before the Board 
for appellate review.

In this regard, the Board notes the evidence includes a 
November 1994 Chrysler Corporation Physician's Statement from 
Dr. Dominic J. Maga noting that it was his opinion that the 
veteran was permanently and totally disabled for the 
remainder of his life due to his left shoulder disability, 
disability which commenced on February 1991 and was the 
result of the veteran's service in the armed forces.  In 
addition, records received from the Social Security 
Administration (SSA) reveal the veteran was deemed disabled 
for SSA purposes due to his affective disorder and 
impingement syndrome of the left shoulder. 

Moreover, a December 1998 VA examination report reveals the 
veteran had marked limitation of motion of the left shoulder 
and had undergone a left rotator cuff surgery and resection 
of the outer end of the clavicle and acromioplasty, which 
should have taken care of his shoulder problems, but did not.  
However, as the examiner deemed it necessary to rule out any 
neurological causes of pressure on the veteran's nerve roots 
of the cervical area possibly productive of his current left 
shoulder symptoms, an MRI of the veteran's cervical spine was 
ordered.  A subsequently dated December 1998 MRI report 
reveals the veteran had mild cervical spondylosis, evidence 
of neural foraminal stenosis which appeared to be due to bony 
disease moderately severe on the right and mild to moderate 
on the left at C6-C7.

With respect to the evidence discussed, the Board notes that, 
in its preliminary review of the claim, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the case, the November 1994 Chrysler 
Corporation Physician's Statement from Dr. Dominic J. Maga 
seems to indicate that the veteran's left shoulder disability 
has caused him marked interference with employment,  However, 
the December 1998 VA examination and MRI reports seemed to 
indicate the veteran's left shoulder disability may be 
affected by a nonservice-connected cervical disorder.  As 
such, the Board finds that prior to final adjudication on the 
merits, further clarification is necessary with respect to 
the cause and severity of the veteran's left shoulder 
symptomatology, as well as further action by the RO, as 
outline in 38 C.F.R. § 3.321(b)(1), see Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996), Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination with an appropriate 
specialist to determine the diagnoses of 
all sleep disorders, including sleep 
hypopnea, nocturnal myoclonus, and 
episodes of hypnagogic hallucinations.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should review all pertinent 
records in the veteran's claims file, 
including but not limited to the April 
1994 medical statement by Dr. Maga, the 
January 1995 polysomnography report from 
the Dayton VAMC, and a copy of this 
REMAND prior to the examination.  In 
addition, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's sleep 
disorder(s) was triggered/aggravated by 
his service, and as to whether it is at 
least as likely as not that the veteran's 
sleep disorder(s) is related to any 
service connected disability.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

2.  The RO should schedule the veteran 
for a VA examination by a board of two 
examiners who have not previously 
examined the veteran, and who should 
ascertain the nature and severity of the 
veteran's left shoulder disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by either 
examiner should be accomplished.  The 
examiners should review all pertinent 
records in the veteran's claims file, 
including but not limited to all medical 
records dating back to July 1991, and a 
copy of this REMAND prior to the 
examination.  All clinical 
manifestations of the service connected 
disability should be noted.  If the 
veteran's left shoulder disability is 
affected by other nonservice-connected 
disorder, the examiners should render an 
opinion as to whether it is possible to 
separate out the functional impairment 
caused by the service-connected left 
shoulder disability from the functional 
impairment caused by the other 
nonservice-connected disorders.  And, if 
possible, the examiners should offer an 
opinion regarding the degree of 
functional impairment caused solely by 
the service-connected left shoulder 
disability.  In addition, the examiners 
should offer an opinion as to whether 
the veteran's left shoulder disability 
causes marked interference with 
employment, as defined by 38 C.F.R. 
§ 3.321 (1998).  Finally, the report of 
examination should provide the complete 
rationale on which the opinions are 
based.  

3.  The RO should review the medical 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, 
for immediate corrective action.

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for a sleep disorder.  
If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

5.  The RO should adjudicate the issues 
of whether a timely request for an 
extension of time to file a substantive 
appeal, and whether a timely appeal were 
filed with respect to the issue of 
entitlement to service connection for 
hypertensive heart disease.  If the 
determination remain unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, 
including all applicable laws and 
regulations, and provide an opportunity 
to respond.

6.  The RO should readjudicate the issue 
of entitlement to an increased 
disability evaluation in excess of 20 
percent for a left shoulder injury with 
limitation of motion, status post 
acromioplasty, taking into consideration 
the procedures outlined in 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







